Citation Nr: 0633407	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  03-06 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee from May 5, 2004.

2.  Entitlement to an increased (compensable) rating for 
right knee disability from May 5, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to January 
1971.

Initially, these matters came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision in 
which the RO denied a rating in excess of 10 percent for 
service-connected effort strain of both knees.  In June 2002, 
the veteran filed a notice of disagreement (NOD), and a 
statement of the case (SOC) was issued in January 2003.  The 
veteran filed a substantive appeal in February 2003.

In June 2004, the RO continued the veteran's 10 percent 
rating for effort strain of both knees, for the time period 
prior to May 5, 2004 (see supplemental SOC (SSOC)).  The 
Board notes that this rating is protected under the 
provisions of 38 C.F.R. § 3.951(b) (2006).  But that SSOC 
also reflects that, effective May 5, 2004, the RO 
recharacterized the service-connected disability as 
encompassing disabilities of each knee, and assigned a 
separate 10 percent rating for degenerative joint disease of 
the left knee, and a 0 percent (noncompensable) rating for 
right knee disability.  Inasmuch as higher ratings for each 
disability are potentially available, and the veteran is 
presumed to seek the maximum available benefits, claims for 
higher ratings during the time frame under consideration 
remain viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In January 2005, the Board denied a higher rating for 
bilateral knee disability prior to May 5, 2004, but remanded 
to the RO the claims for higher rating for each knee since 
May 5, 2004 for further action.  In its remand, the Board 
observed that, in November 2001, along with the veteran's 
claims for increase, the veteran filed a claim of entitlement 
to a total disability rating based on individual 
unemployability (TDIU).  Since the veteran's knee 
disabilities are the only conditions for which he is 
presently service connected and it appeared that his TDIU 
claim was based upon his knee disabilities, the Board found 
that the latter claim for a TDIU was inextricably intertwined 
with the claims on appeal; hence, these claims should be 
considered together.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (issues are "inextricably intertwined" when 
a decision on one issue would have a "significant impact" 
on a veteran's claim for the second issue).  As such, on 
remand, the veteran's TDIU claim was referred to the RO for 
adjudication along with the pending claims of increase.  But, 
the RO has yet to adjudicate the veteran's TDIU claim, the 
Board again refers it to the RO for adjudication.  The Board 
again emphasizes, however, that to obtain appellate review of 
any issue not currently in appellate status, a perfected 
appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.202 (2006).  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on each claim on appeal has been 
accomplished.

2.  The veteran's left knee degenerative joint disease is 
manifested by objective evidence of pitting edema below the 
knee to his foot and crepitans, tenderness on palpation of 
his patella, full extension to 0 degrees, and flexion limited 
to 110/130 degrees with endpoint pain (in August 2005); he 
subjectively complains of experiencing pain in the knee.  

2.  The veteran's right knee disability is manifested by 
objective evidence of osteoarthritis (in October 2004), 
pitting edema below the knee to his foot and crepitans, 
tenderness on palpation of his patella, full extension to 0 
degrees, and flexion limited to 100/130 degrees with endpoint 
pain (in August 2005); he subjectively complains of 
experiencing pain in the knee.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease of the left knee are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2006).

2.  The criteria for a disability rating of 10 percent for a 
right knee disability are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.  

November 2001 pre-rating and March 2005 post-rating RO 
letters collectively notified the veteran and his 
representative of VA's responsibilities to notify and assist 
him in his claim, and a request to advise the RO as to 
whether there was medical evidence showing treatment for his 
knee disabilities.  Those letters also provided notice of 
what was needed to establish entitlement to a higher rating 
(evidence showing that the condition had worsened).  
Thereafter, they were afforded opportunities to respond.  The 
Board thus finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been provided ample opportunity to submit such 
information and evidence.  

The aforementioned letters also provided notice that VA would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
Those letters further specified what records VA was 
responsible for obtaining, to include Federal records, and 
the type of records that VA would make reasonable efforts to 
get. Additionally, the June 2005 RO letter requested that the 
veteran furnish any evidence that he had in his possession 
that pertained to his claim.  The Board finds that these 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by him and what evidence will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met with in 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
before and after the May 2002 rating action on appeal.  
However, the Board finds that any delay in issuing the 
38 U.S.C.A. § 5103(a) notice did not affect the essential 
fairness of the adjudication, in that his claim was fully 
developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 ((Fed. Cir. 2006).  As indicated 
below, as a result of VA development and the Board remand, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  After the issuance of the RO's March 
2005 notice letter and additional opportunities to provide 
information and/or evidence pertinent to the appeal under 
consideration, the RO readjudicated the veteran's claims on 
the basis of all the evidence of record in March 2006 (as 
reflected in the SSOC).

Hence, the Board finds that the VA's failure in not 
completely fulfilling VCAA notice requirements prior to the 
RO's initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
cf. 38 C.F.R. § 20.1102 (2006).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that, in 
rating cases, a claimant must be informed of the rating 
formula for all possible schedular ratings for an applicable 
rating code.  In this case, the Board finds that this was 
accomplished in the SOC and SSOCs, and that this suffices for 
Dingess.  The Court also held that the VA must provide 
information regarding the effective date that may be 
assigned, and such notice was provided in the cover letter 
accompanying the March 2006 SSOC.  In any event, since a 
higher rating for degenerative joint disease of the left knee 
is being denied, no effective date will be assigned.  
Further, the RO will be responsible for addressing any notice 
defect with respect to the effective date element, if any, 
when implementing the higher rating award for a right knee 
disability; thus, there can be no possibility of any 
prejudice to the claimant under the holding in Dingess.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The VA, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claims, to include 
obtaining available post-service VA and private medical 
records.  In May 2004 and August 2005, the veteran was 
afforded comprehensive VA examinations in connection with his 
appeal, reports of which are of record.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence, in addition to that noted above, that has 
not been obtained.  The record also presents no basis for 
further development to create any additional evidence to be 
considered in connection with the matters currently under 
consideration.  Given the foregoing, the Board finds that VA 
has substantially complied with the Board remand with regard 
to the issues discussed in this decision.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. at 187; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).

II.  Background

In a May 1971 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for 
effort strain of both knees, effective January 9, 1971.  This 
decision was based on service medical records showing 
treatment for weak knees in January 1967 and a twisted right 
knee injury and an impression of chondromalacia in June 1967.  
In July 1967, the veteran was still having bilateral 
subpatellar soreness.  A June 1970 dispensary note reveals 
that the veteran was still having pain in both knees.  The 
veteran's December 1970 separation examination report 
includes notations of trick knees, locking on occasion, which 
were treated with a cast and heat.  An April 1971 VA 
examination showed the presence of knock knees, that is, genu 
valgum, which is a congenital condition.  Because of this 
condition, there was no doubt that the veteran would develop 
a strain of the knees on consideration exertion.  The veteran 
had full range of motion of both knees with a moderate degree 
of crepitation of the right knee on motion.

In November 2001, the veteran filed a claim for a higher 
rating for service-connected effort strain of both knees.

Medical records from the Providence VA Medical Center (VAMC), 
dated from February 2001 through December 2004, include a 
March 2002 report from a VA nurse practitioner noting that 
the veteran had some bilateral knee crepitus and decreased 
range of motion in the lower extremities; the assessment was 
osteoarthritis with lower back pain and knee pain.  Several 
treatment records reveal that the veteran has diabetes and 
diabetic neuropathy, for which he is not service connected.  
In April 2004, no joint tenderness or swelling was found on 
examination of the veteran's knees.  He also reported that 
his walking is limited due to back and leg pain (for example, 
in May 2004), but that the veteran was physically active, 
when walking for errands (in October 2004).  In October 2004, 
the chief of the rheumatology section also noted that there 
was no evidence of inflammatory arthritis.

On March 2002 VA examination, the veteran complained that his 
knees had been deteriorating over the years since his 
discharge from service.  The veteran also reported that he 
had discomfort walking up stairs, pain in the knees, and 
aching in the knees as a result of weather changes.  On 
physical examination, the veteran knees were "grossly" 
normal.  The veteran was able to squat 90 degrees, and said 
that he could not squat anymore because his knees hurt.  
There were no abnormal motions in either knee, or valgus 
varus.  Grind tests were negative.  The veteran was able to 
raise his legs from 90 to 0 degrees, and performed this task 
ten times with no difficulty; he was also able to perform 
this movement with two pound weights strapped to each of his 
ankles, and on both instances it appeared that the veteran 
could repeat these actions many more times.  His gait was 
normal, and he was able to walk up stairs quite well.  X-rays 
showed very little pathology, and generally suggested that 
the veteran had normal knees for an individual his age.  The 
veteran did have what appeared to be a small and barely 
visible spicule of an exostosis on the left tibia, which the 
examiner characterized as not being of any significance.  The 
examiner stated that the veteran's knees did not appear to 
interfere with his daily living, and that they would not 
interfere with his continued work as an analyst, which he had 
done for approximately 30 years.  According to the examiner, 
the veteran could not "climb ladders and run up and down the 
stairs all day long," but with a minimum amount of walking 
and climbing a staircase occasionally, the veteran could do 
anything another person of his age would be capable of doing.  
The examiner noted that there was no evidence upon which to 
make a diagnosis of an old or a new condition, or of any 
secondary effects therefrom.  

On May 2004 VA examination, the veteran complained that both 
knees were troublesome, but that he had not had any surgeries 
or injections.  He stated that the pain was chronic, 4-12 on 
a scale of 0-10.  The veteran reported no locking, popping or 
falls, and only occasional cracking.  Aggravating conditions 
were stairs and prolonged standing or walking.  Tylenol was 
somewhat helpful.  He used no assistive devices.  The 
examiner noted that  veteran was an obese male in no apparent 
distress.  On physical examination, he was able to heel, toe 
and tandem walk without effort.  The veteran was able to 
squat, but preferred not to duck walk for fear he would 
injure himself.  He had full sensation to his lower 
extremities.  His knees "grossly" were normal, that they were 
symmetrical without swelling, crepitus, click or effusion.  
Knee flexion was from 0 to 130 degrees, bilaterally, with 
effort.  There was no joint line tenderness noted and his 
knees were stable to varus and valgus stress, although he 
reported discomfort while performing these maneuvers.  
McMurray, Lachman, drawer pull, and grind tests were 
negative.  He was able to raise his legs and perform knee 
lifts ten times with two-pound weights strapped to each of 
his ankles.  Crepitus, bilaterally, was noted while doing 
knee extensions.  X-rays of the left knee showed mild 
degenerative joint disease; x-rays of the right knee were 
unremarkable.  The diagnosis was degenerative joint disease 
of the left knee.

Private knee imaging performed in October 2004, revealed that 
the veteran had osteoarthritis in both knees.

On August 2005 VA examination, the veteran complained of 
constant dull pain in both knees that did not radiate.  He 
rated his pain as 2 on a scale of 1 to 10, but reported that, 
when he climbs more than one flight of stairs, the pain was 
9/10 on a scale of 1 to 10 and that damp, cold weather 
increased his pain to 6/10 on a scale of 1 to 10.  Although 
the veteran reported weakness, instability, and locking of 
both knees, no objective evidence was found on examination.  
He also complained of decreased range of motion, stiffness 
and numbness, but denied edema.  The veteran denied the use 
of any assistive device and any emergency room or primary 
care visits for his knees.  He is independent with activities 
of daily living, although he claimed that he cannot go 
shopping due to prolonged walking.  Precipitating factors are 
climbing stairs and kneeling; alleviating factors are sitting 
and lying down and taking the weight off his knees.  On 
physical examination, his gait was normal and his knees were 
symmetrical.  He had pitting edema of both lower extremities 
from his knees to his feet.  The veteran did have clicks, the 
right greater than the left, and crepitans, bilaterally.  
There was no joint line tenderness; however, he did have 
tenderness to palpation of his patella, the right greater 
than the left.  Flexion was from 0 to 100/130 degrees on the 
right and from 0 to 110/130 on the left, with endpoint pain.  
Extension was to 0 degrees, bilaterally.  The veteran was 
able to half squat with effort, holding onto the countertop 
due to pain.  He was unable to duck walk.  He had stable 
varus and valgus stress, bilaterally.  McMurray, Lachman, and 
drawer tests were negative, bilaterally.  Repetitive stress 
testing with a two-pound ankle weight showed that the veteran 
could perform 10 out of 10 knee kicks with pain, bilaterally; 
but with no weakness, fatigue, or incoordination noted.  X-
rays of the left knee showed no evidence of fracture, 
subluxation, or joint effusion; while x-rays of the right 
knee were similar except for the presence of suprapatellar 
effusion, otherwise unremarkable.  The diagnoses included 
degenerative joint disease of the left knee, chondromalacia 
patella by history of both knees, and probable joint effusion 
of the right knee.  The examiner added that, since the 
veteran was a computer programmer, which is mainly a 
sedentary job, his bilateral knee conditions should not 
preclude him from sedentary employment.

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation has already been 
established and an increase in the disability is at issue, it 
is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Diagnostic Code 5003 provides that degenerative arthritis is 
evaluated on the basis of limitation of motion for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each major joint or 
group of minor joints affected by limitation of motion.  In 
the absence of limitation of motion, a 10 percent rating will 
be assigned where there is x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent rating will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent rating 
based on x-ray evidence may not be combined with ratings 
based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2006).

Under Diagnostic Code 5260, limitation of flexion of either 
leg to 60 degrees warrants a 0 percent rating.  A 10 percent 
rating requires that flexion be limited to 45 degrees.  A 20 
percent rating requires that flexion be limited to 30 
degrees.  A 30 percent rating requires that flexion be 
limited to 15 degrees.  30 percent is the maximum rating 
available under Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension of either 
leg to 5 degrees warrants a 0 percent rating.  A 10 percent 
rating requires that extension be limited to 10 degrees.  A 
20 percent rating requires that extension be limited to 15 
degrees.  A 30 percent rating requires limitation of 
extension to 20 degrees.  A 40 percent rating requires 
limitation of extension to 30 degrees.  A 50 percent rating 
requires limitation of extension to 45 degrees.

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

Considering the evidence in light of the above-referenced 
legal authority and history, the Board finds that the record 
supports continuation of the veteran's current 10 percent 
rating for degenerative joint disease of the left knee and, 
resolving reasonable doubt in the veteran's favor, assignment 
of a 10 percent rating for his right knee disability (which 
is characterized by osteoarthritis confirmed by x-rays with 
painful motion).

A.  Left Knee Degenerative Joint Disease

In this case, the RO's assignment of a 10 percent rating for 
painful motion of the knee (a major joint) is consistent with 
the provisions of Diagnostic Code 5003; however, no higher 
rating is assignable.  

Even though there is x-ray evidence of arthritis, there is no 
medical evidence of limitation of motion of the left knee so 
as to warrant a compensable rating under pertinent diagnostic 
codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 or 5261.  
Although the veteran complains that he has pain with climbing 
stairs and prolonged standing or walking, he was found to 
have full extension and only slight limitation in flexion 
with pain on range of motion testing of his left knee during 
VA examination.  

The record also presents no basis for evaluating the 
disability under any other diagnostic code.  As there is no 
evidence of ankylosis, instability, dislocated semilunar 
cartilage of the left knee, or impairment of the tibia or 
fibula so as to warrant a higher (or separate) rating under 
Diagnostic Codes 5256, 5257, 5258 or 5262, respectively (see 
38 C.F.R. § 4.71a), or under any other provision of VA's 
rating schedule.

For all the foregoing reasons, the Board finds that the 10 
percent rating for degenerative joint disease of the left 
knee was proper, and that the criteria for a higher rating 
has not been met at any time since May 5, 2004.  Hence, the 
veteran's claim for a higher rating must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

B.  Right Knee Disability

The Board points out, initially, that, as with the left knee, 
there is no competent medical evidence showing that the 
veteran's right knee disability is productive of ankylosis, 
instability, dislocated semilunar cartilage of the right 
knee, or impairment of the tibia or fibula so as to warrant a 
compensable rating under Diagnostic Codes 5256, 5257, 5258, 
or 5262, respectively.  

However, the record does present a basis for rating the right 
knee disability, as arthritis, under the provisions of 
Diagnostic Code 5003.  Although the May 2004 VA x-rays failed 
to show evidence of arthritis, private x-rays taken less than 
six months later, in October 2004, show evidence of 
osteoarthritis.  Moreover, the veteran complains that he has 
pain with climbing stairs and prolonged standing or walking.  
On range of motion testing of his right knee, he was found to 
have full extension and only slight limitation in flexion 
with pain and some effusion during VA examination.  

Given the veteran's complaints, and affording him the benefit 
of the doubt on the questions of whether he actually has 
degenerative changes of the right knee, the Board finds that 
a 10 percent rating for the veteran's right knee disability, 
under Diagnostic Code 5003, is assignable.  As the veteran's 
right knee involves only a single major joint, only a 10 
percent rating is assignable under that diagnostic code.

The Board also points out that there is no indication 
whatsoever that, even with repeated use, the veteran's pain 
is so disabling as to meet the criteria for even the minimum 
compensable rating under Diagnostic Code 5260 or 5261.  
Hence, the provisions of 38 C.F.R. §§ 4.40 and 4.45, 4.71a, 
and DeLuca, provide no basis for assignment of the more than 
a 10 percent rating.

As such, a 10 percent, but no higher, rating is assignable, 
under the provisions of Diagnostic Code 5003, for arthritis 
of the right knee with painful motion.


ORDER

A rating in excess of 10 percent for degenerative joint 
disease of the left knee from May 5, 2004, is denied.

A compensable, 10 percent rating for a right knee disability, 
from May 5, 2004, is granted, subject to the pertinent legal 
authority governing the payment of monetary benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


